       Case 4:20-cv-01380-SHR Document 14 Filed 11/10/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAUL MUNOZ,                 :               Civil No. 4:20-cv-1380
                            :
                Petitioner, :
                            :
           v.               :
                            :
WARDEN CLAIR DOLL,          :
                            :
                Respondent. :               Judge Sylvia H. Rambo

                                  ORDER
      AND NOW, this 10th day of November, 2020, upon consideration of the

magistrate judge’s report and recommendation, and noting that no objections have

been filed, IT IS HEREBY ORDERED that the report and recommendation (Doc.

12) is ADOPTED.

      IT IS FURTHER ORDERED that the Petition (Doc. 1) is DISMISSED AS

MOOT and that the Clerk of Court is instructed to CLOSE THE CASE.



                                           s/Sylvia H. Rambo
                                           United States District Judge
